DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chao Wei Chung on 07/14/2022.

Please amend Claim 22 as follows:
A display panel, comprising:
 a base substrate and a plurality of repeating units on the base substrate, wherein each repeating unit in the plurality of repeating units comprises a first sub-pixel and a second sub-pixel, the first sub-pixel comprises a first light-emitting component and a first pixel circuit, the first light-emitting component is driven by the first pixel circuit; the first pixel circuit comprises: a driving sub-circuit, a light-emitting control sub-circuit, a data writing sub-circuit, a storage sub-circuit, and a first compensation sub-circuit, the data writing sub-circuit is configured to write a data voltage into the storage sub-circuit under control of a scan signal; the storage sub-circuit is configured to store the data voltage; the driving sub-circuit is electrically connected to a first node, the first light-emitting component is electrically connected to a second node, the driving sub-circuit is configured to drive the first light-emitting component to emit light according to the data voltage; the light-emitting control sub-circuit is electrically connected to the first node and the second node, respectively, and the light-emitting control sub-circuit is configured to achieve to turn on or turn off connection between the driving sub-circuit and the first light-emitting component; and the first compensation sub-circuit is electrically connected to the first node and the second node, respectively, and is configured to compensate an electrical level of the second node according to an electrical level of the first node; the second sub-pixel comprises a second light-emitting component and a second pixel circuit, the second pixel circuit is configured to drive the second light-emitting component to emit, in a direction perpendicular to the base substrate, a driving sub-circuit in the first pixel circuit is located between the first light-emitting component and the base substrate, and a driving sub-circuit in the second pixel circuit is located between the second light-emitting component and the base substrate, 10 of 15an orthographic projection of the driving sub-circuit in the first pixel circuit on the base substrate and an orthographic projection of the first light-emitting component on the base substrate at least partially overlap, and an orthographic projection of the driving sub-circuit in the second pixel circuit on the base substrate and an orthographic projection of the second light-emitting component on the base substrate do not overlap.

Allowable Subject Matter
3.	Claims 1, 4-5, 7-8, 10-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination, fails to teach, disclose or render obvious, “A pixel circuit, comprising: a driving sub-circuit, a light-emitting control sub-circuit, a data writing sub-circuit, a storage sub-circuit, and a first compensation sub- circuit, wherein the data writing sub-circuit is configured to write a data voltage into the storage sub-circuit under control of a scan signal; the storage sub-circuit is configured to store the data voltage; the driving sub-circuit is electrically connected to a first node, a light-emitting component is electrically connected to a second node, the driving sub-circuit is configured to drive the light- emitting component to emit light according to the data voltage; the light-emitting control sub-circuit is electrically connected to the first node and the second node, respectively, and the light-emitting control sub-circuit is configured to achieve to turn on or turn off connection between the driving sub-circuit and the light-emitting component; and the first compensation sub-circuit is electrically connected to the first node and the second node, respectively, and is configured to compensate an electrical level of the second node according to an electrical level of the first node, so as to increase the electrical level-of the second node; the pixel circuit is arranged on a base substrate, the first compensation sub-circuit comprises a first capacitor, the first capacitor comprises a first electrode and a second electrode, the first electrode of the first capacitor is electrically connected to the first node, and the second electrode of the first capacitor is electrically connected to the second node; the light-emitting control sub-circuit comprises a light-emitting control transistor, a first electrode of the light-emitting control transistor is electrically connected to the first node, a second electrode of the light-emitting control transistor is electrically connected to the second node, and a gate electrode of the light-emitting control transistor is configured to receive a light- emitting control signal; 2 of 15the driving sub-circuit is also electrically connected to a third node, the pixel circuit further comprises a second compensation sub-circuit, the second compensation sub-circuit is configured to receive a threshold compensation control signal, and write a threshold compensation voltage to the third node according to the threshold compensation control signal; the second compensation sub-circuit comprises a threshold compensation transistor, an orthographic projection of the first electrode of the first capacitor on the base substrate, an orthographic projection of a gate electrode of the threshold compensation transistor on the base substrate, and an orthographic projection of the gate electrode of the light-emitting control transistor on the base substrate are arranged along a first direction, in the first direction, the orthographic projection of the first electrode of the first capacitor on the base substrate is located between the orthographic projection of the gate electrode of the threshold compensation transistor on the base substrate and the orthographic projection of the gate electrode of the light-emitting control transistor on the base substrate” in combination with the other claimed limitations set forth in claim 1 and similarly claim 11.

The prior art of record alone or in combination, fails to teach, disclose or render obvious, “A display panel, comprising: a base substrate and a plurality of repeating units on the base substrate, wherein each repeating unit in the plurality of repeating units comprises a first sub-pixel and a second sub-pixel, the first sub-pixel comprises a first light-emitting component and a first pixel circuit, the first light-emitting component is driven by the first pixel circuit; the first pixel circuit comprises: a driving sub-circuit, a light-emitting control sub-circuit, a data writing sub-circuit, a storage sub-circuit, and a first compensation sub-circuit, the data writing sub-circuit is configured to write a data voltage into the storage sub-circuit under control of a scan signal; the storage sub-circuit is configured to store the data voltage; the driving sub-circuit is electrically connected to a first node, the first light-emitting component is electrically connected to a second node, the driving sub-circuit is configured to drive the first light-emitting component to emit light according to the data voltage; the light-emitting control sub-circuit is electrically connected to the first node and the second node, respectively, and the light-emitting control sub-circuit is configured to achieve to turn on or turn off connection between the driving sub-circuit and the first light-emitting component; and the first compensation sub-circuit is electrically connected to the first node and the second node, respectively, and is configured to compensate an electrical level of the second node according to an electrical level of the first node; the second sub-pixel comprises a second light-emitting component and a second pixel circuit, the second pixel circuit is configured to drive the second light-emitting component to emit, in a direction perpendicular to the base substrate, a driving sub-circuit in the first pixel circuit is located between the first light-emitting component and the base substrate, and a driving sub-circuit in the second pixel circuit is located between the second light-emitting component and the base substrate, 10 of 15an orthographic projection of the driving sub-circuit in the first pixel circuit on the base substrate and an orthographic projection of the first light-emitting component on the base substrate at least partially overlap, and an orthographic projection of the driving sub-circuit in the second pixel circuit on the base substrate and an orthographic projection of the second light-emitting component on the base substrate do not overlap” in combination with the other claimed limitations set forth in claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628                                                                                                                                                                                                        
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628